Citation Nr: 0314089	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
stomach, currently rated 10 percent disabling.

2.  Entitlement to an effective date prior to December 15, 
1998, for the grant of service connection for diabetes 
insipidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 3, 1946, to 
January 4, 1947.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  

In June 2003, the veteran's representative filed a motion to 
advance this appeal on the Board's docket.  The Board granted 
this motion on June 11, 2003.  Unfortunately, given the 
circumstances of the veteran's appeal, as discussed below, 
the Board has no choice but to remand this case for the 
completion of additional development in accordance with VA 
law.  

A preliminary review of the claims folder reveals that the 
veteran, at several points in the record, appears to have 
raised multiple claims regarding medical conditions which he 
believes are secondary to his currently service-connected 
diabetes insipidus.  These conditions include (but are not 
necessarily limited to) a kidney disorder, a bladder 
disorder, prostate cancer, angina, a shoulder disorder, a 
back disorder, a neurogenic disorder (to include peripheral 
neuropathy) and a mental disorder (to include depression and 
post-traumatic stress disorder).  Additionally, in a July 
2002 communication to the RO from United States Senator 
Joseph Lieberman, a claim for an increased evaluation for the 
veteran's service-connected diabetes insipidus appears to 
have been raised as well.  The RO has not yet addressed any 
of these claims, and therefore the Board has no jurisdiction 
to review them at this time.  See 38 C.F.R. § 20.200 (2002).  
Accordingly, these matters are referred to the RO for any and 
all necessary action.

The Board has preliminarily reviewed the status of the 
veteran's other recent claims.  It does not appear that, 
subsequent to the July 2002 statement of the case (SOC), the 
veteran timely filed a substantive appeal concerning the 
issue of entitlement to an effective date prior to October 2, 
1998, for the award of non-service-connected pension with 
special monthly compensation for aid and attendance.  
Therefore, that issue is not currently before the Board for 
review.  See  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.200, 20.202 (2002).  Further, it appears that the veteran 
has yet to file a notice of disagreement (NOD) to the RO's 
October 2002 rating decision concerning his claim for service 
connection for macular degeneration, including as secondary 
to his service-connected diabetes insipidus.  If an NOD is 
timely filed, then, if required, it is expected that the RO 
will issue an SOC as to that issue, thus affording the 
veteran an opportunity to file a substantive appeal to the 
Board.  Id.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the Board's new duty-
to-assist regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the Agency of 
Original Jurisdiction (the RO) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) was 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103 (West 2002), of a 
one-year period in which to respond to such a request.  
Therefore, it is apparent that the Board must remand the 
veteran's claims to the RO for a review concerning whether 
all necessary VCAA notice and development has been 
appropriately conducted, including whether all evidence 
needed to consider the claims has been obtained, and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the SOC as to each 
issue.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claims, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims per 
Quartuccio.  The veteran and his 
representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response to the SSOC 
by the veteran and/or his representative, 
as required by VA law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with his claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


